788 N.W.2d 661 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Drew James PELTOLA, Defendant-Appellant.
Docket No. 140524. COA No. 288578.
Supreme Court of Michigan.
September 29, 2010.

Order
By order of April 27, 2010, the prosecuting attorney was directed to answer the application for leave to appeal the October 20, 2009 judgment of the Court of Appeals filed by the State Appellate Defender Office. On order of the Court, the answer having been received, the applications for leave to appeal the October 20, 2009 judgment of the Court of Appeals are again considered. The defendant's application in propria persona for leave to appeal is DENIED, because we are not persuaded that the question presented should be reviewed by the Court. With respect to the application filed by the State Appellate Defender Office, we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address the argument that the scoring of prior *662 record variables is improper when the defendant's minimum and maximum sentences are doubled pursuant to MCL 333.7413(2). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.